FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
SAM GRIFFITH                                                                                                                    MARGARET HUSSEY
BRIAN HOYLE



          November 4, 2014

          Ms. Helen C. Wooten
          Court Reporter
          P.O. Box 990
          Fairfield, TX 75840
          * DELIVERED VIA E-MAIL *

          RE:       Case Number:                            12-14-00155-CV
                    Trial Court Case Number:                3-41083

          Style: Brenda Brewer, Deanna Meador, Penny Adams, Sabra Curry and Deborah Beane
                 v.
                 Lowe's Home Centers Inc.

          The reporter’s record in the above-referenced case was originally due to have been filed with this
          Court on or before July 11, 2014. Tex. R. App. P. 35.1. By way of extensions of time, the court
          has extended the due date to November 3, 2014. Because the record has neither been filed nor
          received when due, the court has this day entered the following order setting the final deadline
          for filing the reporter’s record:

          “Under Tex. R. App. P. 37.3(a)(1), it is hereby ORDERED that Ms. Helen C. Wooten file the
          reporter’s record in cause number 12-14-00155-CV on or before November 14, 2014. It is
          FURTHER ORDERED that failure to file the reporter’s record by the final deadline
          ordered herein will result in the case being presented to the court for further action, which
          may include the initiation of contempt proceedings against you.”

          If you have any questions, please contact the clerk’s office.

          Very truly yours,

          CATHY S. LUSK, CLERK


          By:_____________________________
             Katrina McClenny, Chief Deputy Clerk

          CC:        Holly Harvel Williamson (DELIVERED VIA E-MAIL)
                     Mr. Brendan K. McBride (DELIVERED VIA E-MAIL)
                     Ms. Janice Staples (DELIVERED VIA E-MAIL)
                     Deborah Oakes Evans (DELIVERED VIA E-MAIL)
                         1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us
                                                                                                                    FILE COPY




             1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith,
                                         Trinity, Upshur, Van Zandt and Wood Counties
                                                www.12thcoa.courts.state.tx.us